Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to RCE filed 10/28/201. Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed 10/28 have been fully considered but they are not persuasive. 
103
Regarding references Sun fails to teach the amended claim 1 (similarly, claims 9, 19 and 23), in particular, “a fifth layer having a fifth count of nodes, the fifth layer comprising an output layer”, “where the fourth layer and the fifth layer are layers of the decoder portion, where the decoder portion includes a plurality of layers, and where the fifth count of nodes is greater than a corresponding count of nodes for each layer of the plurality of layers”
In response: Sun appears to disclose the above claim limitations. As discussed, the mapping from Fig 1 of Sun the claim 1 is as follows:
1st layer  [Wingdings font/0xDF] Input layer 
2nd          [Wingdings font/0xDF] l1
3rd          [Wingdings font/0xDF] l2
4th          [Wingdings font/0xDF] l3
5th          [Wingdings font/0xDF] output layer


It is a common structure of a decoder that the node count of each layer increases from the latent-space to the output. The claim may be amended to include information describing the types of nodes of each layer (e.g., convolutional neural network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Servajean et al. (US 20200210782), hereinafter Servajean, in view of Sun et al. (“Learning a good representation with unsymmetrical auto-encoder”, Neural Comput & Applic, 2016, pp 1361--1367), hereinafter Sun.

1.    A computer system comprising:
an interface to receive sensor data indicative of operation of one or more devices (Servajean: [0020], [0021], Fig 1-2, an I/O interface for devices to receive sensor data); and a processor (Servajean: e.g., Fig 1, a CPU) configured to:
Servajean: [0006], providing communication characteristics data to a autoencoder) that includes at least a first layer having a first count of nodes, a second layer having a second count of nodes, a third layer having a third count of nodes, a fourth layer having a fourth count of nodes, and a fifth layer having a fifth count of nodes, the fifth layer comprising an output layer, wherein the second layer is disposed between the first layer and the third layer, wherein the fourth layer is disposed between the third layer and the fifth layer, wherein the second count of nodes is greater than the first count of nodes and the second count of nodes is greater than the third count of nodes, wherein the fourth count of nodes is greater than the third count of nodes, wherein the fifth count of nodes is greater than the fourth count of nodes, wherein the dimensional-reduction model comprises an encoder portion, a decoder portion, and a latent-space layer between the encoder portion and the decoder portion, wherein the first layer and the second layer are layers of the encoder portion, wherein the fourth layer and the fifth layer are layers of the decoder portion, wherein the decoder portion includes a plurality of layers, wherein the fifth count of nodes is greater than a corresponding count of nodes for each layer of the plurality of layers, and wherein layers of the encoder portion do not mirror layers of the decoder portion;
obtain output data from the dimensional-reduction model responsive to the input data (Servajean: [0006], outputting from the autoencoder a probabilistic description of reconstruction error); 
determine a reconstruction error indicating a difference between the input data and the output data (Servajean: [0032], the distance from the comparison of reconstruction error interprets a difference between the input data and the output data);
perform a comparison of the reconstruction error to an anomaly detection criterion (Servajean: [0032], Fig 2, comparing the differences based on the reconstruction error with a threshold); and 
generate an anomaly detection output for the one or more devices based on a result of the comparison (Servajean: [0031], [0032], Fig 2, block 224, 226, identifying and reporting an anomaly based on comparison for devices).
Servajean does not expressly disclose, but Sun discloses “that includes at least a first layer having a first count of nodes, a second layer having a second count of nodes, a third layer having a third count of nodes, a fourth layer having a fourth count of nodes, and a fifth layer having a fifth count of nodes, the fifth layer comprising an output layer, wherein the second layer is disposed between the first layer and the third layer, wherein the fourth layer is disposed between the third layer and the fifth layer, wherein the second count of nodes is greater than the first count of nodes and the second count of nodes is greater than the third count of nodes, wherein the fourth count of nodes is greater than the third count of nodes, wherein the fifth count of nodes is greater than the fourth count of nodes, wherein the dimensional-reduction model comprises an encoder portion, a decoder portion, and a latent-space layer between the encoder portion and the decoder portion, wherein the first layer and the second layer are layers of the encoder portion, wherein the fourth layer and the fifth layer are layers of the decoder portion, wherein the decoder portion includes a plurality of layers, wherein the fifth count of nodes is greater than a corresponding count of nodes for each layer of the plurality of Sun: e.g., page 1364, Fig 1, where the input, l1, l2, l3 and ln are mapped to, respectively, the 1st layer,  the 2nd, the 3rd,  the 4th   and the 5th   layer, where the input and l1, l2, and l3 and ln are of, respectively, the encoder, the latent-space and the decoder, where the count of l1 is greater than that of the input and the l2,  where the order of the layers interprets the second is between the first and the third and the fourth is between the third and the fifth, where the condition that count of ln is greater than the count of l3 or l4 with l3 and l4 being of the decoder for k=3 interprets the decoder portion includes a plurality of layers, wherein the fifth count of nodes is greater than a corresponding count of nodes for each layer of the plurality of layers, and where Fig 1 shows layers of the encoder and decoder are not symmetric). It would have been obvious for one of ordinary skill in the art, having Sun before the effective filing date, to combine Sun with Servajean to improve the efficiency in autoencoder training and the performance to be comparable to a deep neural network with fewer units, a desired feature of anomaly detection in Servajean.

2.    The computer system of claim 1, wherein the processor is further configured to send a control signal to the one or more devices based on the anomaly detection output (Servajean: e.g., [0032], actions taken to the devices of the computer network in response to the comparison).

Servajean: e.g., [0032], reactive action to be taken in response to the detected anomaly).

5.    The computer system of claim 1, wherein the dimensional-reduction model comprises an encoder portion, a decoder portion, and a latent-space layer between the encoder portion and the decoder portion, wherein the encoder portion is configured to generate dimensionally-reduced data based on the input data, and wherein the decoder portion configured to generate the output data based on the dimensionally-reduced data (Sun: e.g., page 1364, Fig 1, the first two layers, including the input, corresponding to a encoder and the last layer, ln, corresponding  to the output of a decoder, and l2 corresponding to the latent space layer).

6.    The computer system of claim 1, wherein the dimensional reduction model includes a fourth layer having a fourth count of nodes, a fifth layer having a fifth count of nodes, and a sixth layer having a sixth count of nodes, wherein the fifth layer is disposed between the fourth layer and the sixth layer, and wherein the fifth count of nodes is greater than the fourth count of nodes and the fifth count of nodes is greater than the sixth (Sun: e.g., page 1364, Fig 1, layers l4, l5 and ln, where l5 is disposed between and has the count greater that of l4 and ln).

Sun: e.g., e.g., page 1364, Fig 1, where l3 is an example of a latent space layer and has a node count to be less than that of the first count of nodes, the third count of nodes, the fourth count of nodes, and the sixth count of nodes). 

8.    The computer system of claim 1, wherein the latent-space layer has a fourth count of nodes, and wherein the first count of nodes and the third count of nodes are each greater than the fourth count of nodes (Sun: e.g., page 1364, Fig 3, the first four layers, where the node count of either the first or the third is greater than that of the fourth). 

9. The claim is substantially the same as claim 1 and therefore, rejected for the same reason. In addition, Servajean discloses obtaining, at a processor of a computing device, sensor data associated with operation of one or more devices (e.g., [0020], [0021], Fig 1-2, an I/O interface for devices to receive sensor data).

11.    The method of claim 9, wherein the anomaly detection output is generated responsive to a determination that the reconstruction error is greater than a threshold specified by the anomaly detection criterion (Servajean: e.g., [0032], exceeding a threshold).

Servajean: e.g., [0031]-[0032], Fig 2, determining whether the aggregate reconstruction errors from multiple auto-encoders exceed a threshold). 

14.    The method of claim 9, further comprising sending the anomaly detection output to a computer system to cause the computer system to update a maintenance schedule associated with the one or more devices based on detection of anomalous operation of the one or more devices (Servajean: e.g., [0032], the triggered reactive actions in response to detected anomalies).

15.    The method of claim 9, further comprising sending the anomaly detection output to at least one device of the one or more devices to change one or more operational parameters of the at least one device (Servajean: e.g., [0032], preventing a device from communication in response to the detected anomalous communications).

16.    The method of claim 9, further comprising sending the anomaly detection output to at least one device of the one or more devices to cause the at least one device to shut down, restart, or reset (Servajean: e.g., [0032], disconnecting a device).

17.    The method of claim 9, wherein the third layer is a layer of the encoder portion (Sun: e.g., page 1364, Fig 1 or Fig 3, the third layer of the encoder).

18.    The method of claim 17, wherein a count of layers of the encoder portion is not equal to a count of layers of the decoder portion (Sun: Abstract, un-symmetric autoencoder). 

19. The claim is substantially the same as claim 1 and therefore, rejected for the same reason.  In addition, Servajean discloses obtaining sensor data associated with operation of one or more devices (e.g., [0020], [0021], Fig 1-2, an I/O interface for devices to receive sensor data).

20.    The computer-readable storage device of claim 19, the claim is substantially the same as claim 6 and therefore, rejected for the same reason.

21.    The computer-readable storage device of claim 19, the claim is substantially the same as claim 7 and therefore, rejected for the same reason.

22.    The computer-readable storage device of claim 19, the claim is substantially the same as claim 8 and therefore, rejected for the same reason.

23. The claim is substantially the same as claim 1. The reason of rejections of claim 1 is incorporated herein. In addition, Servajean further discloses determining, at the processor, whether the sensor data is indicative of anomalous operation of the one or more devices based on the reconstruction error (Servajean: [0032], determining whether anomaly is detected for devices with the communication characteristics data based on the distance from the comparison of reconstruction error). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Servajean, in view of Sun, further in view of Huang et al. (CN 111122160 A), and hereinafter Huang.

4.    The computer system of claim 1, combination of Servajean, in view of Sun, does not expressly disclose, but Huang discloses wherein the sensor data includes temperature data, pressure data, rotation rate data, vibration data, power level data, or a combination thereof (Huang: Title, performing abnormal signal detection on collected vibration data based on stack noise reduction autoencoders). It would have been obvious for one of ordinary skill in the art, having Huang before the effective filing date, to combine Huang with the extended Servajean to extend the anomaly detection model in Servajean to different domains.  

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Servajean, in view of Sun, further in view Ben Kimon et al. (US 20200210849), hereinafter BenKimon.

10.    The method of claim 9, combination of Servajean and Sun does not expressly disclose, but BenKimon discloses “wherein the sensor data includes real-time data from one or more sensors coupled to or associated with the one or more devices” BenKimon: e.g., [0013], autoencoder to detect events indicated in the real-time data). It would have been obvious for one of ordinary skill in the art, having BenKimon before the effective filing date, to combine BenKimon the extended Servajean because the anomaly detection model in Servajean enables efficient access to and processing of different types of sensor data.  

12.    The method of claim 9, combination of Servajean and Sun does not expressly disclose, but BenKimon discloses “wherein the anomaly detection output is generated responsive to a determination that an average value based on the reconstruction error is greater than a threshold specified by the anomaly detection criterion” (BenKimon: e.g., [0035], determining the reconstruction error threshold based on an average of reconstruction differences). It would have been obvious for one of ordinary skill in the art, having BenKimon before the effective filing date, to combine BenKimon with the extended Servajean to improve the accuracy and effectiveness of the anomaly detection model in Servajean.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, e.g., The schematic structure of an autoencoder, page 6, Autoencoder (Wikipedia), shows the increasing dimension of each layer from the latent to the output in a decoder and thus, discloses the concept that fifth count of nodes is greater than counts of nodes for the plurality of layers in the claims.  
 email: li-wu.change@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	January 5, 2022